The execution, upon which the bond was taken, was for “ $143.67, also $12.33, *and 355 pounds of tobacco at the rate of 13 shillings and four pence per cwt.” The recital of the execution in the bond stated it to be for “ $143.67, also $20.33, and 355 pounds of tobacco, at the *2rate of 13 shillings and four pence per hundred weight; and marshal’s fees and commissions, and all costs attending the execution of the said writ, $8.11, making in the whole the sum of $171.99.” This aggregate sum was correct, according to the execution, and not according to the recital, there having been a mistake in writing the word twenty for twelve. The court below, considering the recital as correct in substance, rendered judgment for the plaintiff. The defendants took a bill of exceptions, and brought their writ of error.
Youngs, for the defendant in error, cited Scott v. Hornsby, 1 Call 42; Bell v. Marr, Ibid. 47 ; Worsham v. Egleston, Ibid. 48 ; and Wilkinson v. McLochlin, Ibid. 49.
Judgment affirmed, with ten per cent, damages and costs.